Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 1 of 8




                   EXHIBIT A
        Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 2 of 8



ARCHER & GREINER, P.C.                                                   Filed and Attested by the
BY: Patrick J. Doran (No. 58722)                                        Office of Judicial Records
Three Logan Square, 35th Floor                                              27 NOV 2019 12:03 pm
                                                                                  E. HAURIN
1717 Arch Street
Philadelphia, Pennsylvania 19103
(215) 963-3300                                               Attorneys for Defendant

                                        :
 ANDREW J. DANKANICH and                : PHILADELPHIA COUNTY
 NICHOLAS A. MARRANDINO,                : COURT OF COMMON PLEAS
                                        :
                        Plaintiffs,     :
                  v.                    : FEBRUARY TERM, 2019
                                        : NO. 2758
 PHILADELPHIA PARKING                   :
 AUTHORITY,                             :
                                        :
                        Defendant.      :
                                        :
        ____________________________________________________________

            DEFENDANT’S PRELIMINARY OBJECTIONS TO COMPLAINT.
            ____________________________________________________________

       Defendant, The Philadelphia Parking Authority (“PPA” or “Authority”), by and through

its undersigned counsel, file these Preliminary Objections to the Complaint filed by plaintiffs,

Andrew J. Dankanich and Nicholas A. Marrandino, and state as follows:

                              PROCEDURAL BACKGROUND.

       1.      Plaintiffs commenced this action by filing a Praecipe for Writ of Summons on or

about February 27, 2019.

       2.      On November 1, 2019, plaintiffs filed their Complaint, a copy of which (with all

exhibits) is attached to these Preliminary Objections as Exhibit 1.

        PPA’S ADMINISTRATION OF THE RED LIGHT CAMERA PROGRAM.

       3.      This action focuses on PPA’s statutory role as administrator of Philadelphia’s Red

Light Camera Program (“RLC Program”).



                                                                                         Case ID: 190202758
                                                                                       Control No.: 19120003
        Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 3 of 8



       4.      The RLC Program, which was authorized by the Pennsylvania General Assembly

in Act 123 of 2002, 75 Pa.C.S. § 3116, allows certain intersections in Philadelphia to be

equipped with cameras which allow red light traffic violations to be issued by way of an

automated system using photography.

       5.      By statute, the Legislature designated PPA as the “system administrator to

supervise and coordinate the administration of notices of violation issued under [the RLC

Program].” 75 Pa.C.S. § 3116(h)(2); see Complaint, ¶ 3 (PPA “is the state-authorized agency to

provide Red Light Photo Enforcement within the City of Philadelphia”).

       6.      As administrator of the RLC Program, PPA is statutorily authorized to contract

with a vendor to provide all necessary equipment (such as cameras and sensors) and software, as

well as processing and database services. 75 Pa.C.S. § 3116(i)(1).

       7.      PPA is also statutorily required to process and collect all fines issued under the

RLC Program. 75 Pa.C.S. §§ 3116(i)(2); (l)(2).

       8.      The General Assembly mandated by statute that the net revenues derived from the

RLC Program do not belong to PPA or the City, but rather to PennDOT, which must use the

funds generated by the RLC Program to fund state grants dedicated to improving transportation.

75 Pa.C.S. § 3116(l)(2).

       9.      As authorized by the Legislature, the City of Philadelphia enacted an ordinance

on May 29, 2003, codified at Phila. Code §§ 12-3000 et seq., which closely tracks the state

statute and formally established the RLC Program.

       10.     As required by the Legislature, PPA is designated as the administrator for the

RLC Program. Phila. Code § 12-3004.




                                                 2

                                                                                          Case ID: 190202758
                                                                                        Control No.: 19120003
        Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 4 of 8



       11.     Also as required by the Legislature, the Philadelphia ordinance specifies that the

proceeds of the RLC Program be distributed under Section 3116 of the Motor Vehicle Code, i.e.,

by PPA to PennDOT. Phila. Code § 12-3006(2).

       12.     Plaintiffs generally allege that PPA and the City of Philadelphia have “extensive

statutory and contractual relationships” (Complaint, ¶ 3); in the context of the RLC Program,

PPA and the City are parties to an Automated Red Light Enforcement System Joint

Implementation Agreement dated June 3, 2004 (“Joint Agreement”), which is a matter of public

record and a copy of which is attached to these Preliminary Objections as Exhibit 2.

       13.     The Joint Agreement simply clarifies the Legislature’s statutory mandate that the

City neither bear any expense nor receive any revenue in connection with the RLC Program, as

PPA is required “to reimburse the City for all reasonable costs associated with the City’s

participation in the development or operation of the [RLC Program],” including hearing officer

and police department expenses, which are payable by PPA “only from the revenue generated by

the [RLC Program], calculated prior to any distribution of such revenue to the

Commonwealth….” [Joint Agreement, § 1.]

PLAINTIFFS’ PURPORTED RETALIATION CLAIMS UNDER THE PHILADELHPIA
                    FALSE CLAIMS ORDINANCE.

       14.     Plaintiffs are both former employees of PPA whose duties related to the RLC

Program.

       15.     The crux of plaintiffs’ factual allegations is that PPA and two of its executives

conspired with Conduent State & Local Services, formerly known as Xerox State & Local

Services (“Conduent”) – the contractor which has provided the hardware, software and support

services used by PPA to administer the RLC Program since December 30, 2013 – to “defraud the

City of Philadelphia.” [Complaint, ¶ 212.]


                                                 3

                                                                                         Case ID: 190202758
                                                                                       Control No.: 19120003
        Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 5 of 8



        16.     In sum, plaintiffs allege that PPA gave Conduent preferential treatment which

allowed Conduent to be awarded the contracts to serve as the vendor for the RLC Program, and

unlawfully allowed Conduent to retain millions of dollars of contractual penalties which should

have been paid to PPA because Conduent’s system failed to perform.

        17.     Plaintiffs allege that this scheme violated the Philadelphia False Claims

Ordinance, Phila. Code §§ 19-3601 et seq. (“FCO”), which generally prohibits persons from

making a false or fraudulent claim for payment to the City of Philadelphia. See Phila. Code §

19-3602.

        18.     Plaintiffs further allege that PPA terminated them because of their respective

efforts to hold Conduent accountable and interfere with the continued scheme between PPA and

Conduent.

        19.     On this basis, plaintiffs’ Complaint purports to state two claims: Dankanich (in

Count I) and Marrandino (in Count II) each allege that PPA violated Section 3604 of the FCO,

which prohibits any employer from taking adverse action against an employee “because of

lawful acts done by the employee in furtherance of an action under [the FCO], including

investigation for, initiation of, testimony for, or other assistance in an action filed or to be filed

under [the FCO].” Phila. Code § 19-3604(1).

  PLAINTIFFS’ SUBMISSION OF A PROPOSED FCO COMPLAINT TO THE CITY
           SOLICITOR AND THE FEDERAL COURT LITIGATION.

        20.     As plaintiffs make clear in their Complaint, this lawsuit is not the first forum in

which plaintiffs have raised their allegations of false claims and retaliation in violation of the

FCO.

        21.     Indeed, the FCO plainly provides that any claim by a private person under the

FCO must first be presented to the Philadelphia City Solicitor, which may either bring the claim


                                                   4

                                                                                              Case ID: 190202758
                                                                                            Control No.: 19120003
        Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 6 of 8



directly, designate the person who submitted the claim to file a civil action, decline to pursue the

claim or designate the claimant to file a civil action, or proceed in any other manner the City

Solicitor deems appropriate. Phila. Code § 19-3603(2).

        22.     In this case, on October 18, 2018, plaintiffs submitted their proposed FCO

Complaint to the Philadelphia City Solicitor, naming as defendants PPA, Conduent and two PPA

executives “as participants in the scheme to defraud the City of Philadelphia.” [Complaint, ¶

212.]

        23.     Plaintiffs’ proposed FCO Complaint includes the same FCO retaliation claims

they purport to bring in this action.

        24.     By letter dated February 8, 2019, Diana Cortes, Esquire, Chair of the City

Solicitor’s Litigation Group, notified plaintiffs that the City Solicitor was declining to either

pursue plaintiffs’ proposed FCO Complaint or designate plaintiffs to file the proposed Complaint

as private parties.

        25.     On February 20, 2019, plaintiffs commenced an action in federal court against the

City and City Solicitor, docketed at Dankanich and Marrandino v. Pratt and City of Philadelphia,

No. 19-745 (MSG)(United States District Court for the Eastern District of Pennsylvania)(the

“Federal Court Litigation”). [Complaint, ¶ 213.]

        26.     In the Federal Court Litigation, plaintiffs seek a declaration compelling the

Solicitor to permit them to file and pursue their proposed FCO Complaint, including their FCO

retaliation claims.

        27.     A copy of plaintiffs’ current Amended Complaint in the Federal Court Litigation,

with all referenced exhibits, including plaintiffs’ proposed FCO Complaint and the City

Solicitor’s letter dated February 8, 2019 (respectively Exhibits “A” and “B” thereto), is attached

to these Preliminary Objections as Exhibit 3.
                                                  5

                                                                                            Case ID: 190202758
                                                                                          Control No.: 19120003
        Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 7 of 8



       28.     The Federal Court Litigation remains pending; defendants’ Motion to Dismiss

plaintiffs’ Amended Complaint is ripe for decision.

  PRELIMINARY OBJECTION PURSUANT TO RULE 1028(a)(4), Pa.R.C.P., IN THE
         NATURE OF A DEMURRER TO PLAINTIFFS’ FCO CLAIMS.

       29.     PPA incorporates by reference the averments of Paragraphs 1 through 28 of these

Preliminary Objections.

       30.     Even assuming the truth of plaintiffs’ allegations, plaintiffs have not and cannot

state a valid FCO retaliation claim because the RLC Program does not implicate any funds which

belong to the City of Philadelphia.

       31.     This is made clear by the Pennsylvania statute which controls the RLC Program

and dictates that the net revenues generated by the RLC Program must be distributed by PPA to

PennDOT.

       32.     Accordingly, even if plaintiffs’ terminations were motivated by some conduct of

plaintiffs’ conduct related to the RLC Program (which PPA denies) those terminations cannot

give rise to an FCO retaliation claim because they cannot be linked to an underlying FCO

violation.

       33.     This is precisely why the City Solicitor rejected plaintiffs’ proposed FCO

Complaint and refused to allow plaintiffs to proceed with that Complaint as private parties.

       WHEREFORE, PPA respectfully request this Honorable Court to sustain this Preliminary

Objection and dismiss plaintiffs’ Complaint with prejudice.

  PRELIMINARY OBJECTION PURSUANT TO RULE 1028(a)(4), Pa.R.C.P., IN THE
         NATURE OF A DEMURRER TO PLAINTIFFS’ FCO CLAIMS.

       34.     PPA incorporates by reference the averments of Paragraphs 1 through 33 of these

Preliminary Objections.



                                                 6

                                                                                         Case ID: 190202758
                                                                                       Control No.: 19120003
         Case 2:19-cv-00735-MSG Document 26-1 Filed 12/23/19 Page 8 of 8



        35.    The FCO provides that private parties may not file any FCO claims – including

FCO retaliation claims – unless they are first designated to do so by the City Solicitor. Phila.

Code § 19-3603(2).

        36.    Plaintiffs themselves have acknowledged this requirement, as they submitted a

proposed civil complaint to the City Solicitor including not only proposed substantive FCO

claims on behalf of the City but also their individual FCO retaliation claims against PPA.

        37.    Moreover, when the City Solicitor refused to proceed or designate them to

proceed with their proposed FCO claims, plaintiffs sued the City and City Solicitor in the

pending Federal Court Litigation, in which they seek a declaration permitting them to proceed.

        38.    Accordingly, plaintiffs have not alleged satisfaction of the requirements for a

private cause of action under the FCO.

        WHEREFORE, PPA respectfully request this Honorable Court to sustain this Preliminary

Objection and dismiss plaintiffs’ Complaint with prejudice.


 OF COUNSEL:                                         /s/ Patrick J. Doran
 Archer & Greiner, P.C.                              Patrick J. Doran
 Three Logan Square                                    Attorney for Defendant
 Thirty-Fifth Floor
 Philadelphia, PA 19103
 215-963-3300
 Fax: 215-963-9999
 pdoran@archerlaw.com

217651809v2




                                                 7

                                                                                          Case ID: 190202758
                                                                                        Control No.: 19120003
